Citation Nr: 1525633	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a foot disorder.  

2.  Entitlement to service connection for a burn to the back.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for a respiratory disorder.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney at Law

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1974 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2003, the RO denied service connection for a skin disorder due to hot water burns.  There had been a May 1976 service treatment record showing a right wrist burn due to hot water burns from a hot water hose which the Veteran had used to attempt to cool off, and the Veteran had claimed in November 2002 that this was an accident.  The decision was based on the absence of any evidence of any residuals to burns to the Veteran's right arm.  

In March 2010, the Veteran claimed service connection for a burn to his back which he claimed occurred when military police were wrestling to arrest a sailor and a water pipe busted, with high pressure, high heat water hitting the Veteran and him being treated for nerve and muscle damage.  In March 2011, the RO denied service connection for burn to his back.  This is clearly a different claim and disorder than the one denied in June 2002, and so its denial will be reviewed without requiring new and material evidence to overcome the finality of the June 2002 rating decision.  

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include any psychiatric disorder, to include PTSD, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for a psychiatric disorder, including PTSD, on its merits, and of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left and right foot calluses were manifest in service.   

2.  The evidence does not show an in-service burn injury to the Veteran's back or a currently diagnosed burn to the back disability.  

3.  The RO denied service connection for a respiratory disorder in June 2003 and January 2009.  The Veteran did not appeal the January 2009 decision, nor was new and material evidence received within one year of notification of the decision.

4.  Since the final January 2009 decision denying service connection for a respiratory disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

5.  The RO denied service connection for PTSD in June 2003 and January 2009.  The Veteran did not appeal that January 2009 decision, nor was new and material evidence received within one year of notification of the decision.

6.  Since the final January 2009 decision denying service connection for PTSD, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left and right foot calluses are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a burn to the back are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The January 2009 RO decision denying service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The criteria to reopen the claim for service connection for a respiratory disorder based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The January 2009 RO decision denying service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

6.  The criteria to reopen the claim for service connection for a psychiatric disorder including PTSD based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the claim for service connection for a foot disorder has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.  As the claim for service connection for a psychiatric disorder is not being addressed on its merits at this time, a discussion of whether notice and assistance requirements have been met for it is not necessary.  

Regarding the claims for service connection for a burn to the back and a respiratory disorder, adequate notice was provided in April 2010.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for the burn to the back claim, as a relevant in-service event, disease, or injury is not established.  A VA examination is not necessary for the respiratory disorder claim, as new and material evidence has not been received.  See 38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).


Foot disorder

Service treatment records show that the Veteran had calluses on both of his feet in June 1975.  Cushions and socks were prescribed.  On VA evaluation in September 1997, the Veteran had a left plantar callus.  An October 2010 VA medical record shows that he reported a long history of painful callus underneath the right great toe.  He complained of pain to the right great toe and the back of his left heel, and he had tenderness to the posterior heel and hyperkeratosis on the plantar aspect of his right hallux.  A heel pad was ordered and callus was debrided.  

Based on the evidence, the Board finds that service connection is warranted for calluses of the feet.  They were shown in service and the Veteran is conceded to have them currently bilaterally based on a preponderance of the evidence.  The October 2010 VA medical record shows a right great toe callus and a left foot callus was shown in September 1997.  Furthermore, the representative indicated in October 2012 that the Veteran has been treated recently for calluses of both feet.  With reasonable doubt resolved in the Veteran's favor, the Board finds that his current left and right foot calluses were incurred in service.  

Burn to the back

Service treatment records, including the Veteran's June 1976 separation examination report, are silent for reference to a burn to the Veteran's back, and his back and nerves were noted to be normal at that time.  The only treatment shown for burns in service was in May 1976, when the Veteran had been in the laundry room and grabbed a hose to cool off and it turned out to be hot water, resulting in second degree burns at his right wrist only.   

No post-service medical records have been submitted showing residuals of a burn to the back, muscular, dermatological, neurological, or otherwise.  

A November 1982 VA examination report detailing all of the Veteran's bodily systems is silent for reference to a burn to the Veteran's back, or muscular or neurological impairment, and his neurological examination was normal.  On VA evaluations in September and December 2000 and March 2002, his sensory and vibratory sense were intact.    

In March 2010, the Veteran claimed that a burn to his back occurred in May 1976, when military police were wrestling to arrest a sailor and a high pressure hot water pipe busted and the heat hit him.  He stated that he was treated at the time for nerve and muscle damage, and that he had received treatment through March 2010.  Service treatment records are silent for reference to this event or for back burn treatment, and no current medical records showing a burn to his back have been submitted.  

Based on the evidence, the Board concludes that service connection is not warranted for a burn to the Veteran's back.  A burn to his back is not shown in service, and no medical evidence has been submitted showing a current burn to his back.  The only burn shown in service was to the Veteran's right wrist when he tried to use a hot water hose from a laundry room to cool off in May 1976, according to the service treatment records, and the Veteran's back was normal on service discharge examination in June 1976.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Respiratory disorder

The RO denied service connection for a respiratory disorder June 2003, April 2004, and January 2009.  The Veteran was notified of the latter decision and of his appellate rights by a letter dated in January 2009.  He did not appeal, and no correspondence was received from him within one year following the January 2009 notice to him.  Moreover, no additional evidence, new and material or otherwise, was received within one year of notice of the decision.  Thus, the January 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran originally had claimed service connection for a respiratory disorder due to asbestos exposure, and the basis of the June 2003 decision was that a respiratory disorder due to asbestos exposure did not happen in service.  The RO noted that service treatment records were negative for treatment, complaints, or diagnoses of any respiratory conditions except for upper respiratory infections.  There was no evidence submitted of a current respiratory disorder.  The Veteran submitted additional (private) medical evidence in February 2004, showing chronic lung disease, most likely on a basis of a combination of inhalation of noxious agents, asbestos, and "no skid" dust, although the physician conceded that the Veteran's cigarette smoking perhaps did aggravate the picture.  In April 2004, the RO continued the denial of service connection for asbestosis, a respiratory condition caused by exposure to asbestos, because there was no evidence showing a diagnosis of asbestosis based on objective medical evidence.  In May 2008, the Veteran applied to reopen, and in January 2009, the RO denied the claim based on the absence of new and material evidence.  No medical evidence had been submitted.  Instead, the Veteran had merely applied to reopen.  

In March 2010, the Veteran applied to reopen, reiterating that he had been exposed to asbestos in service.  No medical evidence indicating that he has a current respiratory disorder which is related to service has been submitted.  A May 2009 VA medical record which was submitted indicates that a pack of cigarettes would last the Veteran 2 days.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the last final decision in January 2009 is not sufficient to reopen the claim.  The Veteran's March 2010 statement that he had been exposed to asbestos in service is essentially a reiteration of the same assertion he made previously.  No medical evidence has been submitted indicating what chronic respiratory disorder the Veteran now has, or that it is related to service.  Accordingly, the Board finds that new and material evidence has not been received.  

The evidence still does not show that the Veteran has a chronic respiratory disorder which is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Psychiatric disorder

The RO denied service connection for PTSD in June 2003 and again in January 2009.  The Veteran was notified of the latter decision and of his appellate rights by a letter dated in January 2009.  He did not appeal, and no correspondence was received from him within one year following the January 2009 notice to him.  Moreover, no additional evidence was received within one year of notice of the decision.  Thus, the January 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran claimed service connection for PTSD in November 2002.  The RO denied service connection for PTSD in June 2003.  The basis of the June 2003 decision was, in part, the absence of evidence to confirm that the Veteran engaged in combat, and that evidence did not show a confirmed diagnosis of PTSD.  Treatment reports contained impressions of PTSD, mood disorder, dysthymic disorder, depression, alcohol abuse, and schizophrenia.  The RO again denied service connection for PTSD in January 2009, advising the Veteran that no new evidence had been submitted in connection with the current claim.  The Veteran again applied for service connection for PTSD in March 2010.  The RO denied the claim in March 2011, and the current appeal ensued.  

The provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 mentioned in the respiratory disorder discussion are applicable to this claim also.  

On VA psychiatric examination in February 2011, the Veteran reported in-service racial discrimination issues and combat experience for 3 months in Grenada in 1975, as well as combat experience in Vietnam in 1974-1976.  He reported that he had experienced intense fear, hopelessness, and horror, and had been treated on ship.  The examiner indicated that the Veteran met the DSM-IV stressor criterion with his reports of combat, fear of hostile military and terrorist activities, and a boiler room steam accident where a superheated water pipe burst and the Veteran believed he died, during the Vietnam conflict, and that he met the DSM-IV criteria for a diagnosis of PTSD.  The examiner felt that it was most likely caused by or a result of a superheated water pipe bursting, with the Veteran believing he actually died, and other traumatic incidents including fear of hostile military and terrorist activities.  

The Board finds that the February 2011 VA psychiatric examination report is new and material evidence.  It indicates that a diagnosis of PTSD is warranted under DSM-IV and that it is related to claimed service stressors.  In light of the above, the claim is reopened.  Further action will be taken with respect to this claim on remand, as indicated in the remand section below.   

ORDER

Service connection for left and right foot calluses, claimed as a foot disorder, is granted.   

Service connection for a burn to the back is denied.

The application to reopen the claim for service connection for a respiratory disorder is denied.

The application to reopen the claim for service connection for PTSD is granted.  To this extent only, this appeal is allowed.  

REMAND

The Veteran seeks service connection for a psychiatric disorder.  A number of diagnoses or impressions have been rendered over the years, including of schizophrenia, mood disorder, dysthymic disorder, depression, alcohol abuse, and PTSD.  He has related a number of service incidents which may possibly be responsible, including racism, fear of hostile military or terrorist activity, and believing he died after a superheated water pipe burst in service.  Difficulty in the Veteran's work area were reported in January 1975 as possibly having racial overtones.  The water pipe incident is not documented in service treatment records.  Furthermore, it is unclear at this point what psychiatric diagnosis or diagnoses are warranted pursuant to DSM-IV, and whether such diagnosed disorder either had its onset in or is related to service.  Accordingly, development for any additional relevant medical records of treatment which the Veteran has received, followed by a VA psychiatric examination as indicated below, is in order, pursuant to 38 C.F.R. § 3.159.   

Next, the basis for the denial of a TDIU in March 2011 was that service connection was not in effect for any disabilities.  In the current decision above, the Board has service-connected left and right foot calluses whose percentages have yet to be rated by the RO.  Additionally, it is possible that service connection will be granted for a psychiatric disorder on or after remand.  Accordingly, the RO should readjudicate this TDIU claim on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of mental health treatment he has received, and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment that are not already associated with the record.  All relevant VA treatment records which have not been obtained, including any from the Ft. Custer/Battle Creek, Michigan VA Medical Center, since service discharge, should also be obtained. 

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  The claims folder, including a copy of this remand, should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted, including a battery of psychological tests to help determine what psychiatric disorder(s) the Veteran has currently.  The examiner must offer opinions to the following:

 (a) Please identify (by medical diagnosis) each psychiatric disability entity currently found pursuant to DSM-IV diagnostic criteria, including whether the Veteran has a depressive disorder, schizophrenia, and/or PTSD.  Specifically, does the Veteran meet the criteria for a diagnosis of PTSD (including based on fear of hostile enemy or terrorist activity)?  

His naval service treatment records should be considered, including from January 1975 when he reported that he felt depressed about the loss of his marriage and that his peers disliked him; and from May 1976 when he was noted to have 2nd degree burns to his right wrist from a hot water hose which he used to try to cool off in a laundry room, and to be otherwise normal.  If the Veteran warrants a diagnosis of PTSD, please identify the stressor and symptoms supporting such diagnosis.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

 (b) As to each currently diagnosed acquired psychiatric disorder, please offer an opinion as to whether that disorder was manifest during service.  In doing so, please consider the Veteran's service treatment records from January 1975 and indicate whether they represented symptoms of a current psychiatric disorder. 

 (c) If it is felt that a current psychiatric disorder was not present during service, then is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is otherwise etiologically related to the Veteran's period of active service? 

The opinions provided must specifically reflect consideration of the Veteran's service treatment records, post service VA and private treatment records and examination reports, and the U.S. Navy's history of the U.S.S. RANGER (CV-61) which was received in June 2003.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. 

3. Thereafter, readjudicate the claims for service connection for a psychiatric disorder and entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


